DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10-12, 19-21, 25, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shearin et al. (US 2013/0306727 A1).
Regarding claim 1, Shearin teaches a self-checkout system comprising: a display screen [0102] extending a vertical plane (any physical object extends through a vertical plane, regardless of it’s orientation) configured to display transaction information to a self-checkout user when in use [0102]; a base extending in a horizontal plane including a top surface, a first lateral edge, a second lateral edge, a third lateral edge, and a fourth lateral edge on a periphery of the base (130), wherein the first and second lateral edges are opposite one another, the base configured for receiving one or more items on the top surface (Fig. 1), and wherein the first lateral edge is on a left side of the base, the second lateral edge is on a right side of the base, the third lateral edge is on a front side of the base, and the fourth 
Regarding claim 2, Shearin teaches wherein at least a portion of the scan gate extends beyond the third lateral edge on the periphery of the base (Fig. 3).

Regarding claim 6, Shearin teaches wherein the top data reading system includes a second top data reader positioned over the base and spaced apart from the first top data reader, wherein the second top data reader has a generally downward field of view directed at the scan window and at least partially overlapping the fields of view of the data readers of the side and bottom data reading systems to provide the top view of the items as they pass through the scan gate (each sensor in the array of sensors is a “data reader” – [0058]).
Regarding claim 10, Shearin teaches further comprising an exception identification system configured to detect an exception item that has been transported through the scan gate without being successfully identified by any of the plurality of data reading systems [0092].
Regarding claim 11, Shearin teaches wherein the display screen is further configured to present an image of the exception item, and receive input from the self-checkout user for resolving the exception [0092].
Regarding claim 12, Shearin teaches further comprising an overhead camera positioned over the base and having a field of view directed generally downwardly and covering the base, the overhead camera configured to acquire an image of the exception [0092].
Regarding claim 19, Shearin teaches further comprising a first rail arranged along the first lateral edge and a second rail arranged along the second lateral edge, the first and second rails configured for retaining the one or more items on the top surface of the base, and wherein at least one of the first rail or the second rail is configured to provide an indication of a decoding result of the encoded data from each of the one or more items (left and right rails, Fig. 1).
Regarding claim 20, Shearin teaches wherein the decoding result is an exception response to the one or more items not being read [0092].

Regarding claim 25, Shearin teaches wherein the scan window is disposed within the front portion of the base that is proximate the front side and less than an entire area of the base (Fig. 1).
Regarding claims 28 and 29, Shearin teaches wherein the first top data reader is coupled to an upper portion of the display screen, and wherein the first top data reader is coupled to a lower portion of the display screen (top data reader is connected to entire apparatus, and the apparatus is connected to the display screen, therefore the top data reader is coupled to both portions of the display screen).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shearin in view of Bridgetall et al. (US 6330973 B1).
Regarding claim 14, Shearin lacks the payment terminal and printer.

Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the printer and payment terminal as taught in Bridgetall because these are vital components of a checkout process and will allow the system to function as checkout terminal, as suggested in Shearin.
Regarding claims 16, 23, and 24, Shearin lacks the details of the processor.
Bridgetall teaches further comprising a processor in operable communication with the base and the plurality of data reading systems, the processor receiving weight information for the item from the base and also receiving the encoded data for the item from one or more of the plurality of data reading systems, the processor further configured to query item information from a server based on the encoded data and compare an item weight measured by the base with a recorded item weight stored in the server for the item (Fig. 9); decode the encoded data captured for the one or more items; receive a weight for the one or more items determined by the weigh platter; and issue an exception if the measured weight is different than an expected weight of the one or more items (Fig. 14, Fig. 15); wherein the one or more items is a plurality of items and the measured weight is ca combined weight for the one or more items resting on the weight platter (any items on the platter will be weighted, Fig. 14, Fig. 15).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the processor as discussed in Bridgetall because it allows all of the components to work together more efficiently and automatically. This ensures that the checkout process is performed quickly and securely.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shearin in view of Argue et al. (US 2014/0180848 A1).

Argue teaches wherein the overhead camera is configured to use warm white illumination and near IR technology to obtain spectrum data of the items for the display screen to provide suggestions for the customer in response to the exception item being detected; and wherein the overhead camera is a security camera configured to observe a bagging area and monitor the self-checkout process to detect if items are not properly scanned and paid for [0039].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the camera discussed by Argue because it allows for a higher level of security, beyond items merely being scanned and weighed (paragraph 0039 of Argue).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAFFERTY D KELLY/               Examiner, Art Unit 2876